DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 08/27/2021.  Claims 19-20, and 22 have been cancelled.  Claims 1-18, and 21 are pending in this Office action.
Claim Objections
Claims 11, 13 are objected to because of the following informalities:  
Regarding claim 11, line 2, the term “DFT” should be spelled out.
Regarding claim 13, line 2, the term “CSI-RS” should be spelled out.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 3-5, 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, line 3, the term “the inner product” lacks antecedent basis; lines 4-5, the term “at least two of the at least two terminal devices” is vague and indefinite and leave the reader in doubt as to the meaning of the technical feature to which it refers. 
Regarding claim 4, lines 4-5, the term “at least two of the at least two terminal devices” is vague and indefinite and leave the reader in doubt as to the meaning of the technical feature to which it refers. 
 Regarding claim 5, lines 2, and 3-4, the terms “at least two of the at least two terminal devices” are vague and indefinite and leave the reader in doubt as to the meaning of the technical feature to which it refers.
Regarding claim 8, lines 3, the term “at least two of the at least two terminal devices” are vague and indefinite and leave the reader in doubt as to the meaning of the technical feature to which it refers.
Claims 7, and 9 are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because of the following reason:
Claim 21, claims the non-statutory subject matter of a computer program. Data structures not claimed as embodied in a non-transition computer readable medium are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1754 (claim to a data structure per se held non-statutory). Therefore, since the claimed programs are not tangibly embodied in a physical medium and encoded on a computer readable medium then the Applicants has not complied with 35 U.S.C 101.
Examiner respectfully suggests that the claim be further amended to "A non-transitory machine readable storage medium comprising a computer program stored thereon for beam selection, the computer program comprising computer code which, when ….” or any variants supported by the specification to make the claim statutory under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 12, 15-17, 18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Athley et al (US 2020/0127710) hereinafter Athley.
Regarding claim 1, Athley discloses a method for beam selection, the method being performed by a network node (see [0041], [0045], [0046], Figs. 2-3 illustrates that wherein beam management methods for MU- MIMO operations between the gNB shown in figure 2, and the UE1 - UE4 shown in figure 3, are disclosed), the method comprising: performing a beam management procedure for at least two terminal devices (see Fig. 3 showing four UEs and [0054]), wherein, during the beam management procedure, reference signals are transmitted in a beam sweep as performed in a set of beams (see [0045], [0046] illustrate that the transmission of reference signals during the beam management procedure, and also see [0061]), and wherein, during the beam management procedure, each of the at least two terminal devices reports at least two beams in the set of beams for which the reference signals have been received with highest power (see [0045], [0046] illustrates that the UE may report the M best CRIs and RSRPs where N/11, which may be considered elements of a second subset of strongly received beams”; and selecting which beams to serve the at least two terminal devices based jointly on the reports and a mutual interference criterion for the at least two terminal devices (see [0049] illustrates that when using MU-MIMO in combination with beam management for antenna panels, CRI and RSRP reports of the M best gNB TX beams give information only about how to select the gNB TX beam for a single UE at a time. It does not give any information on how much interference a gNB TX beam selected for one UE will generate towards a co-scheduled UE during MU-MIMO transmission. Therefore, it will be difficult for the gNB to take good co-scheduling decisions for MU-MIMO based on only this information, and [0050] It may be considered that the UE, e.g. due to being configured accordingly, should also report the N, where N≥1, CRIs with lowest RSRP to the gNB to indicate a subset of weakly received beams. Optionally, it may also report the corresponding RSRP values. This will provide useful information to the gNB for making co-scheduling decisions in MU-MIMO transmission, also see [0052] to [0054]).  Athley also discloses the reporting of the N weakly received beams of each UE corresponds to the claimed “mutual interference criterion" that is also considered for the joint selection of downlink beams for the co-scheduled UEs - see the example of [0052] to [0055]).
	Regarding claim 2, Athley discloses wherein the mutual interference criterion is defined in terms of orthogonality between the beams selected to serve the at least two terminal devices, and wherein the mutual interference criterion is to select the beams so as to minimize the mutual interference by maximizing the orthogonality (see [0049], [0050]).
Regarding claim 12, Athley discloses wherein each of the reference signals is a channel state information reference signal, CSI-RS (see [0021, [0030], [0046]).
Regarding claim 13, Athley discloses wherein the beams are reported in terms of CSI-RS Resource Indicators, (CRIs) (see [0030], [0046], [0052], [0054]).
Regarding claim 15, Athley discloses wherein the beams are generated using analog beamforming (see [0017], [0044], [0045]).
Regarding claim 16, Athley discloses transmitting data and/or control signalling towards one of the terminal devices using the selected beam for that terminal device (see [0027], [0049]).
Regarding claim 17, Athley discloses receiving data from one of the terminal devices using the selected beam for that terminal device (see [0049]).
Claims 18 and 21 are similar to claim 1.  Therefore; claims 18 and 21 are rejected under a similar rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Athley et al (US 2020/0127710) hereinafter Athley in view of Reial et al (US 2021/0315047) hereinafter Reial.
Regarding claim 14, Athley fails to disclose wherein the beams sweep is performed in both azimuth and elevation.
	Reial discloses wherein the beams sweep is performed in both azimuth and elevation (see [0007]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to perform in both azimuth and elevation by the beam sweep as taught by Reial into the teachings of Athley in order to allow significant reduction of the idle mode energy consumption with compromising the ability for the wireless device to receive information from a transmitting access node.
Allowable Subject Matter
Claims 6, 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Choi et al (US 2022/0182115) disclose a communication device for performing beamforming and operating method thereof.
Matsumura et al (US 2022/0070053) disclose a user terminal and radio communication method.
Koskela et al (US 2022/0061087) disclose a beam failure recovery for serving cell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KTJune 15, 2022